Citation Nr: 1520854	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for amyloidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran requested to be afforded a Board hearing on his June 2012 VA Form 9, scheduled for January 2015.  However, he failed to appear.  Without good cause being shown for the failure to appear the Board finds that his hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2014).

In July 2012, the Veteran signed an expedited waiver of the 30 day waiting period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for amyloidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that it is at least as likely as not that that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected back disability, diabetes mellitus, and hypertension and non-service connected bilateral knee disability.  The Veteran seeks a TDIU effective August 18, 2006, the date TDIU requirements were met.  See, April 2015 Informal Hearing Presentation.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2014).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has one disability, the disability shall be ratable at 60 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2014).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2014); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2014).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2014).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for the Veteran was service-connected for nephropathy with renal hypertension, rated 60% disabling, effective August 18, 2006; type II diabetes mellitus, rated 20% disabling, effective September 5, 2002; a back disability, rated 20% disabling, effective May 1, 2010; peripheral neuropathy of the right and left upper extremity, each rated 10% disabling, effective August 18, 2006; and peripheral vascular disease of the right and left lower extremity and tinea pedis, each rated as noncompensably (zero percent) disabling.  The combined disability rating was 80 percent, effective from August 18, 2006.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Records from the Social Security Administration (SSA) include a January 2007 disability determination which shows that the Veteran was awarded benefits for a primary back disability and secondary diabetes mellitus and his disability began in November 2005.  He claimed that he was unable to work due to diabetes, a chronic back disability, and a right knee disability. 

In a December 2007 Application for Increased Compensation based on Unemployability, the Veteran indicated that he was unemployable due to his back and bilateral knee disabilities, diabetes, and high blood pressure.  The only employer listed was a shuttle company for which he was employed full-time as a shuttle driver from May 2000 to November 2002.  He indicated that he applied for a position as a stock helper at Home Depot in March 2005 and a hardware store in April 2005.  He also applied for a position as an electrician/helper for various companies in December 2005.  He contends that the companies refused to hire him due to his disabilities and medication taking to treat those disabilities.  After becoming too disabled to work, however, he was enrolled in electrical worker/plumber classes from April 2006 to June 2006.  There is no indication that he applied for employment after the completion of his training.

In this regard, the fact that the Veteran was able to complete three months of training as an electrical worker/plumber, both of which are physically demanding vocations, while still claiming that he is unemployable, weighs heavily against the claim.

In a February 2008 statement, the Veteran stated that numerous job applications were turned down due to his medical history, i.e. back surgery, knee surgery, diabetes, and high blood pressure and the medications taken to treat his conditions.  He stated that he had not worked since November 2002 and tried to find employment, but had major problems with his back disability and diabetes.

In February and May 2008, the RO sent a letter to the Veteran's former employer regarding his employment history, but no response was received. 

On March 2008 VA examination, the examiner diagnosed peripheral vascular disease of the lower extremities, resolved; tinea pedis, resolved; type II diabetes mellitus, with an objectively positive response to medication and positive lab values; peripheral neuropathy of the lower extremities; and status post lumbar surgery with scarring and intervertebral disc syndrome.  In response to the RO's request for the examiner to describe the functional impairment caused by the Veteran's service-connected disabilities and the effect of those impairments on his ability to perform physical and sedentary activities of daily living, the examiner opined that there is no functional impairment on sedentary or physical activities of daily living, providing more evidence against this claim.

In an August 2009 letter, the Veteran reiterated that he was unable to work due to back problems and other medical problems.  He stated that he tried in vain to obtain employment, but was turned down due to his medical history.

Notably, the Veteran has not submitted any letters from employers indicating that an offer of employment was denied on the basis of his service-connected disabilities.

On February 2015 VA Disability Benefits Questionnaire examinations, after a complete examination of the Veteran's spine, the examiner diagnosed degenerative disc disease, L5-S1, status post lumbar surgery with scarring.  The examiner opined that the impact of the Veteran's back disability on employment is that overuse, including bending, lifting and carrying heavy items for prolonged periods of time, is expected to bring on pain and loss in range of motion.

On diabetes mellitus examination, the examiner opined that diabetes did not impact the Veteran's ability to work, providing more evidence against this claim. 

While the February 2015 examiner's opinions suggest that the Veteran may have difficulty working in physically demanding positions which involve overuse of the back, as argued by the Veteran's representative in the February 2015 Informal Hearing Presentation, there is no medical opinion which states that he is physically incapable of performing sedentary work.  Moreover, the March 2008 VA examiner opined that the Veteran's service-connected disabilities did not cause any functional impairment on sedentary or physical activities, providing highly probative evidence against this claim.

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, the March 2008 VA examiner opined that the Veteran's service-connected disabilities caused no functional impairment on sedentary or physical activities of daily living.  

As previously stated, while the February 2015 VA examiner's opinion suggests that the Veteran may have difficulty with physically demanding employment, neither examiner opined that the Veteran was incapable of sedentary employment.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding.  In this regard, it is important for the Veteran to understand that an 80% disability evaluation represents a significant problem (very generally, an 80% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements, including his contention that overuse of his back causes difficulty with bending and heavy lifting over prolonged periods of time and that his kidney disease is reflective of a definite decrease in kidney function (see, February 2015 Informal Hearing Presentation), there would be a very limited basis for the current finding of 80% (including the 20% disability rating for the back disability and 60% disability rating for the nephropathy), let alone a higher rating, as the objective medical evidence, rather than supporting his claim, has, as a whole, consistently provided evidence against his contentions.  While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 80% rating, but not consistent with a finding that the Veteran cannot work due to his service connected disabilities, either individually or as a whole.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In February 2008, the RO sent the Veteran a letter which informed him of the criteria for TDIU required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records and SSA records, and the Veteran's written assertions.  Moreover, in July 2012, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claim certified to the Board.

The Veteran was afforded VA examinations in February 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent VA examinations.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

TDIU is denied.


REMAND

In a May 2014 rating decision the RO denied service connection for amyloidosis.  The Veteran expressed disagreement with the rating decision that same month.  The RO has not yet issued the Veteran a statement of the case (SOC) which addresses this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to service connection for amyloidosis must be remanded for additional action.

If, at some point, service connection for this disability is granted, the VA may reconsider the issue of TDIU.  Delaying the full adjudication of the TDIU case, however, until resolution of an issue which is not before the Board at this time does not serve the interests of the Veteran or the VA.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for amyloidosis.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


